         Case 20-60030 Document 503 Filed in TXSB on 01/27/21 Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION

IN RE:                                               §       CHAPTER 7
                                                     §
Q’MAX AMERICA, INC., ET AL                           §       CASE NO. 20-60030 (CML)
                                                     §
                        DEBTORS.                     §       Jointly Administered


                MOTION TO LIFT STAY TO ALLOW FOR
     THE REMOVAL OF THE DEBTOR’S PROPERTY AND EVICTION OF THE
            BANKRUPTCY ESTATE FROM LEASED PREMISES

         This is a motion for relief from the automatic stay. If it is granted, the
         movant may act outside of the bankruptcy process. If you do not want
         the stay lifted, immediately contact the moving party to settle. If you
         cannot settle, you must file a response and send a copy to the moving
         party at least 7 days before the hearing. If you cannot settle, you must
         attend the hearing. Evidence may be offered at the hearing and the
         Court may rule.

         Represented parties should act through their attorney.

         There will be a hearing on this matter on March 9, 2021 at 10:00 a.m.

         Parties are permitted to participate by telephone without prior
         permission of the Court. To access the hearing, Dial (832) 917-1510
         Conference Code: 590153. Telephonic participants may connect on-
         line through the website located at https://www.join.me. Click on “Join
         Meeting”. The code for the meeting is “Judge Lopez”. If you are
         attempting to view the broadcast on an iPad or similar device, you may
         be required to download a free app from the website.

         NOW COMES Berry Contracting, L.P. (“Movant”) and files this Motion to Lift Stay to

allow the eviction of and the removal of property located at the Movant’s premises and for cause

would show the Court as follows:

                                        JURISDICTION

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334(b), and 28

U.S.C. §157(b)(2)(G).

                                                 1
        Case 20-60030 Document 503 Filed in TXSB on 01/27/21 Page 2 of 5




                                            PARTIES

       2.      Berry Contracting, L.P. (d/b/a Bay Ltd.) is the Movant herein having leased an

equipment yard located in Three Rivers, Texas.

       3.      Christopher R. Murray, Chapter 7 Trustee (“Trustee”) is the bankruptcy Trustee for

the bankruptcy estate of Anchor Drilling Fluids USA, LLC (“Debtor”) and is a party only in his

capacity as the Trustee of the bankruptcy estate of the Debtor.

                                    NATURE OF MOTION

       4.      This Motion seeks to lift and terminate the automatic stay imposed by 11 U.S.C.

§362, to the extent applicable, to allow the Movant to evict the estate and remove all inventory and

equipment stored at the leased premises located at Three Rivers, Texas.

                                             FACTS

       5.      On September 11, 2011, Movant and Debtor entered into a Ground Lease

Agreement (the “Lease”) covering approximately seven (7) acres of land located near Three

Rivers, Texas. Movant leased the real property and the improvements thereon for an initial eighty-

four (84) month term. The lease terms offered Debtor an Option to Extend the lease term by an

additional five (5) years. A true and correct copy of the lease agreement is attached hereto as

Exhibit 1.

       6.      On or before September 11, 2018, Debtor exercised the option to extend the lease

for an additional five years through September 11, 2023. Movant and Debtor exercised a Second

Amendment to the Lease to amend it in certain respects and to memorialize the exercise of the

option to extend the Lease. A true and correct copy is attached hereto as Exhibit 2.

       7.      Debtor and now the bankruptcy estate stores various equipment at the location

including drilling fluids and mud that was used as inventory by the Debtor in its operations.



                                                 2
        Case 20-60030 Document 503 Filed in TXSB on 01/27/21 Page 3 of 5




       8.      On May 24, 2020, Debtor filed for relief under Chapter 7, Bankruptcy Code. The

Trustee was appointed as Chapter 7 Trustee over the bankruptcy estate of Debtor.

       9.      Since the filing of the Bankruptcy, the Trustee has moved additional equipment and

inventory to the location covered by the Lease.

       10.     Effective December 14, 2020, the Trustee rejected the Lease and is in default of the

same. Based on the rejection, Movant seeks to evict the estate from the lease premises. In doing

so, the equipment and inventory located on the leased property will have to be removed and stored

at another location. It is unclear whether the Trustee or the secured creditor that holds a security

interest in the equipment and inventory is willing to remove the equipment and inventory

voluntarily.

       11.     To the extent that the automatic stay applies, Movant seeks through this Motion the

lifting of the automatic stay to allow Movant to evict and if necessary, to remove property

belonging to the estate from the leased location.

                             ARGUMENT AND AUTHORITIES

       12.     The estate rejected the Lease effective December 14, 2020, pursuant to 11 U.S.C.

§365(d)(4). This section makes quite clear that the Trustee is to immediately surrender possession

of the leased premises upon rejection. However, the Trustee has yet to surrender possession of the

premises and continues to store various items of equipment and inventory located thereon.

Apparently, the Trustee, for the benefit of the secured creditor is conducting an auction of the

equipment and inventory.

       13.     Pursuant to 11 U.S.C. §365(d)(4), once the Lease is rejected, the Trustee is to

surrender possession of the premises as the lessor is not required to seek relief from the automatic




                                                    3
         Case 20-60030 Document 503 Filed in TXSB on 01/27/21 Page 4 of 5




stay or to pursue state court eviction proceedings. 1 However, since the estate’s equipment and

inventory is implicated by an eviction, Bay out of abundance of caution, seeks an order from this

Court permitting the eviction and removal of the equipment and inventory from the site location.

         14.      Pursuant to 11 U.S.C. §362(d)(1), cause exists to lift the automatic stay, including

the lack of adequate protection of an interest in property of Bay, as Bay is not receiving rent and

its property is being used by the Trustee. The rejected lease is not property of the estate.

Additionally, Bay believes it can lease the property once the equipment and inventory is removed,

and is incurring opportunity costs while the premises are occupied by the bankruptcy estate.

         15.      Finally, pursuant to 11 U.S.C. §365(d)(2)(A) and (B), the Trustee has no equity in

the leased premises and the same is not necessary for an effective reorganization. To the extent

that the automatic stay applies, cause exists that the stay be lifted.

                                                CONCLUSION

         WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court grant the

Motion to Lift Stay and for such other and further relief that it may be justly entitled.



                                                               Respectfully submitted:

                                                               SCHAUER & SIMANK, P.C.
                                                               615 North Upper Broadway, Suite 700
                                                               Corpus Christi, Texas 78401-0781
                                                               Telephone: 361-884-2800
                                                               Facsimile: 361-884-2822


                                                               By: /s/ Ronald A. Simank
                                                                   Ronald A. Simank
                                                                   State Bar No. 18359400
                                                                   Federal Admission No. 0359

1
 In re Tubular Technologies, LLC, 348 B.R. 699,713-714 (Bankr. D. South Carolina 2006) and In re Deli, Den LLC, 425
B.R. 725, 726-727 (Bankr. S.D. Florida 2010) (language of §365(d)(4) prevails over state law as lessor is entitled to
immediate possession of property and following a rejection of the Lease).

                                                          4
        Case 20-60030 Document 503 Filed in TXSB on 01/27/21 Page 5 of 5




                                                          rsimank@cctxlaw.com

                                                     ATTORNEYS FOR BERRY
                                                     CONTRACTING, L.P. d/b/a BAY LTD.




                             CERTIFICATE OF CONFERENCE

       I do hereby certify on January 22, 2021, I conferred with Jarrod B. Martin, attorney for the
Chapter 7 Trustee, concerning the Motion to Lift Stay. The Parties have been unable to reach an
agreement on the relief requested.


                                             /s/ Ronald A. Simank
                                                    Ronald A. Simank




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of January, 2021, a true and correct copy of the
foregoing document was sent via electronic mail to all counsel and parties listed on the Court’s
ECF filing system and electronically mailed to those listed below:

Jarrod B. Martin                             Christopher R. Murray
Chamberlain, Hrdlicka, White                 Jones Murray & Beatty LLP
Williams & Aughtry, P.C.                     4119 Montrose Blvd., Suite 230
1200 Smith Street, Suite 1400                Houston, TX 77006
Houston, TX 77002                            chris@jmbllp.com
Jbm.trustee@chamberlainlaw.com               Chapter 7 Trustee
Counsel for Christopher R. Murray,
Chapter 7 Trustee


                                             /s/ Ronald A. Simank
                                             Ronald A. Simank




                                                5
